Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 1 of 8

Marc P. Bergcr

Sanjay Wadhwa

Ccrald Gross

Paul G. Gizzi

James Hanson

Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office

200 Vesey Street, Suite 400

New York, New York 10281-1022
(212) 336-0077 (Gizzi)

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

)
SECURITIES AND EXCHANGE )
COMMISSION, ) COMPLAINT
)
Plaintiff, )
) ECF CASE
v. )
)
RICHARD T. DIVER, ) JURY TRIAL DEMANDED
)
Defendant. )
)

 

Plaintiff Securities and Exchange Commission (the “Commission”) alleges the following
against defendant Richard 'I`. Diver (“Diver” or “Defendant”):
SUMMARY OF ALLEGATlONS
l. During 2017 and 2018, Diver caused his employer, an investment adviser
registered with the Commission (referred to herein as “lnvestment Adviser”), to overbill
investment advisory clients as part of a fraudulent scheme to inflate his own pay.
2. During the approximate seven-year period between 201 l and December 201 8,

Diver stole a total of approximately $6 million from Investment Adviser. Diver, whose duties

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 2 of 8

included managing Investment Adviser’s payroll and client billing, inflated his pay by hundreds
of thousands of dollars per year. As part of his fraudulent scheme, Diver misused his position as
lnvestment Adviser’s Chief Operating Officer (“COO”) to cause Investment Adviser to overbill
its clients by approximately $750,000 from over 300 investment advisory client accounts, for the
purpose of generating additional revenue so that he could continue financing his inflated salary.

3. When confronted by the Chief Executive Cfflcer (“CEO”) of lnvestment Adviser
in December 2018, Diver confessed to having carried out the scheme,

4. By this action, the Commission seeks, among other things, permanent injunctive
relief, disgorgement of ill-gotten gains plus prejudgment interest thereon, and civil monetary
penalties.

VIOLATIONS

5. By virtue of the conduct alleged herein, Defendant aided and abetted violations by
lnvestment Adviser of Sections 206(1) and 206(2) of the lnvestment Advisers Act of 1940
(“Advisers Act”) [15 U.S.C. §§ 80b-6(l) and 80b-6(2)].

6. Unless permanently restrained and enjoined, Defendant will again engage in the
acts, practices, transactions and courses of business set forth in this complaint and in acts,
practices, transactions and courses of business of similar type and object.

NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

7. The Commission brings this action pursuant to authority conferred by Section 209
ofthe Advisers Act [15 U.S.C. § 80b-9].

8. The Commission seeks a final judgment permanently enjoining Defendant from
committing violations of the securities laws provisions that Defendant aided and abetted

violations of as alleged in this Complaint, ordering Defendant to disgorge his ill-gotten gains and

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 3 of 8

to pay prejudgment interest thereon, and imposing civil money penalties pursuant to Section
209(€) ofthe Advisers Act [l5 U.S.C. § 80b-9(e)].
JURISDlCTlON AND VENUE

9. This Court hasjurisdiction over this action pursuant to 28 U.S.C. § 1331 and
Section 214 of the Advisers Act [15 U.S.C. § 80b-l4].

10. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and Section
214 ofthe Advisers Act [15 U.S.C. § 80b-l 4]. Certain ofthe events constituting or giving rise to
the alleged violations occurred in the Southem District of New York. For instance, lnvestment
Adviser is a New York corporation with its principal place of business in New York, New York.

ll. In connection with the conduct alleged in this complaint, the Defendant, directly
or indirectly, has made use of the means or instruments of transportation or communication in,
and the means or instrumentalities of, interstate commerce, or of the mails, or of the facilities of
a national securities exchange

DEFENDANT

12. Diver, age 62, is a resident of Spring Lake, New Jersey, and New York, New
York. Diver was the cofounder ofhis employer, referred to herein as “lnvestment Adviser,” and
served as its COO until December 2018, when he was tired. Prior to being terminated, Diver
owned nine percent of Investment Adviser. As COO, Diver’s duties included managing
lnvestment Adviser’s payroll and client billing. ln 2017 and 2018, Diver was supposed to
receive a base salary of $100,000 per year, augmented by quarterly discretionary bonuses, for
total annual compensation of $300,000 to $350,000 per year.

RELEVANT ENTITY

13. Investment Adviser is a New York corporation with its principal place of

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 4 of 8

business in New York, New York. lt is registered as an investment adviser with thc

Commission.

FACTS
A. Background
14. ln 1993, Diver founded Investment Adviser with, among others, its current CEO.

Over the past twenty-five years, Diver served as COO, and reported to lnvestment Adviser’s
CEO.

15. Until December 2018, Diver and CEO owned 9 percent and 91 percent of
Investment Adviser, respectively

16. While CEO focused on portfolio management, Diver managed Investment
Adviser`s revenues and expenses.

17. [n particular, Diver’s duties included managing Investment Adviser’s payroll and
client billing.

18. In that capacity, Diver was supposed to transfer lnvestment Adviser’s fees from
client accounts to lnvestment Adviser’s fee accounts at the various custodians who held client
assets and then to Investment Adviser’s bank account, which were used to pay Investment
Adviser’s expenses, such as rent, health insurance and payroll.

B. Diver’s Fraudulent Scheme

19. Diver managed lnvestment Adviser’s payroll. He did so by having lnvestment
Adviser contract with an outside payroll service.

20. On a semi-monthly basis, Diver would call the payroll service and verbally
instruct it to issue payroll checks to lnvestment Adviser’s employees, including himself

21. Between 2011 and 2018, Diver inflated his own pay by hundreds of thousands of

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 5 of 8

dollars per year.

22. Beginning in 2017, Diver began causing lnvestment Adviser to overbill some of
its clients in order to increase Investment Adviser`s revenues so he could continue financing his
inflated compensation

23. Diver was responsible for collecting Investment Adviser`s advisory f`ees.
Normally, he had his assistant use licensed software to calculate the value of` each client’s
account as of the date of the end of the quarter. The software automatically calculated the
advisory fee due to lnvestment Adviser for each of`its clients as of` the beginning of each quarter.

24. Diver would then direct his assistant to access at the beginning of each quarter the
client accounts at the custodians, and transfer the calculated fees to fee accounts held in
lnvestment Adviser’s name at the custodians.

25. Diver would then transfer the client advisory fees from the fee accounts at the
custodians to Investment Adviser’s bank account, which Diver used to pay lnvestment Adviser’s
expenses, including his own inflated salary.

26. Beginning in 2017, Diver often departed from the general practice of accurately
billing clients by billing off the normal cycle and instructing his assistant to bill clients in
amounts calculated from the software on off-cycle dates (i.e., dates other than the end of the
quarter).

27. By doing this, Diver caused lnvestment Adviser to bill impacted clients for five
and sometimes six quarterly payments in a single year.

C. The Scheme Collapses
28. In early December 2018, CEO received an inquiry from an Investment Adviser

client regarding an overbilling.

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 6 of 8

29. Upon questioning by CEO. Diver confessed to overbilling clients in order to
personally profit himself v

30. Diver told CEO that he had no financial ability to make restitution and claimed
that he had engaged in wild personal spending

CLAlM FOR RELIEF
Aiding and Abetting Violations of Sections 206(1) and 206(2) of the Advisers Act

31. The Commission realleges and incorporates by reference herein each and every
allegation contained in paragraphs l through 30 of this Complaint.

32. At all relevant times, Investment Adviser acted as an investment adviser as
defined in Section 202(a)(11) of the Advisers Act [15 U.S.C. § 80b-2(a)(11)]. lnvestment
Adviser, while acting as an investment adviser, by use of the mails or any means or
instrumentality of interstate commerce, directly or indirectly, employed devises, schemes or
artifices to defraud clients or prospective clients, and engaged in transactions, practices or
courses of business which operated as a fraud or deceit upon clients or prospective clients, in
violation of Sections 206(1) and 206(2) of` the Advisers Act [15 U.S.C. §§ 80b-6(l) and (2)].

33. Investment Adviser acted through Diver, who was its COO and founder.

34. Diver knowingly or recklessly provided substantial assistance to Investment
Adviser’s violations of Sections 206(1) and 206(2) ofthe Advisers Act [15 U.S.C. §§ 80b-6(l)
and (2)].

35. By reason of the foregoing, Diver aided and abetted pursuant to Section 209(D of
the Advisers Act [15 U.S.C. § 80b-9(f)], and unless enjoined will continue to aid and abet,

violations of Sections 206(1) and 206(2) ofthe Advisers Act [15 U.S.C. §§ 80b-6(1) and (2)].

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 7 of 8

PRAYER FOR RELIEF
WHEREFORE, the Commission respectfully requests that the Court grant the following
relief`:
l.
Enter a Final Judgment permanently restraining and enjoining Diver from violating
Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(l) and 80b-6(2)];
II.
Enter a Final Judgment ordering Defendant to disgorge his ill-gotten gains and pay
prejudgment interest thereon;
IIl.
Enter a Final Judgment imposing civil money penalties upon Defendant pursuant to
Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]; and
IV.

Grant such other and further relief as this Court deems just and proper.

Case 1:19-cv-02771 Document 1 Filed 03/28/19 Page 8 of 8

JL'RY [)l§i\‘lAi\'D

Pursuant to Rule 38 ofthe Federal Rules ol`Ci\»'il Proeedure_ Plaintiffdcn"lantls that this

case be tried to a jury_

Dated: MarchZ_‘g 2019
New York, New York

Mare P. Berger

Sanjay Wadhwa

Gerald Gross

Paul G. Gi?.zi

J ames Hanson

New York Regional Of`fice

SECURITIES AND EXCHANGE
COl\/ll\/llSSlON

200 Vesey Street. Suite 400

New York, New York 10231

(212) 336-0077 (Gizzi)

Attorneys for Plaintiff`

